Citation Nr: 0417499	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-06 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied service connection for bilateral 
hearing loss.

The veteran testified before the undersigned Veterans Law 
Judge at a video hearing in January 2004.  A transcript of 
that hearing is of record.

The Board notes that the veteran reopened a claim for 
nonservice-connection pension in December 2000.  That claim 
has not been fully developed by the RO.  The Board refers 
that issue to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 
16, 2003) and its implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and evidence, that was not 
previously provided to VA, and is necessary to substantiate 
the claim.  

As part of that notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a).  VA has 
promulgated regulations implementing the statute, whereby it 
has undertaken to request that claimants submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2003).  
The Court has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran has not received this required notice 
for his claim for entitlement to service connection for 
bilateral hearing loss.  The AMC or RO should provide the 
appellant with notice regarding the claim for service 
connection in accordance with 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).

Moreover, the VCAA specifically provides that the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when the record contains competent evidence 
that the claimant has a current disability or signs and 
symptoms of a current disability, the record indicates that 
the disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The veteran was afforded a VA audio examination in January 
2003.  The examiner stated that the veteran currently had 
hearing loss, but did not provide an opinion as to whether it 
is at least as likely as not that his hearing loss is due to 
military service.  The examiner also stated that the veteran 
was scheduled to see an ENT doctor for a compensation and 
pension examination.  However, there is no report of such an 
examination in the claims file.  

The record shows that the veteran served in an artillery unit 
during service.  He has reported significant noise exposure, 
and a service acquaintance has submitted a statement 
recalling that the veteran had difficulty hearing during 
service.  The Board finds that the requirements for an 
examination have been met.

At the January 2004 hearing the veteran testified that 
relevant records might be available from the United Mine 
Workers, District 31, pertaining to a claim for disability 
based on hearing loss.  He stated that he would attempt to 
obtain these records, but there is no indication as to 
whether he did so.

Accordingly, this case is remanded for the following:

1.  The RO or AMC should provide the 
veteran with notice regarding the claim 
for entitlement to service connection for 
bilateral hearing loss in accordance with 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In this regard the RO should 
ask the veteran to obtain records 
pertaining to his claim for benefits 
based on hearing loss from the Badger 
Coal Company and the United Mine Workers, 
District 31.  

2.  The veteran should be scheduled for 
audiologic and otolaryngologic (ENT) 
examinations.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examiner(s) should 
report the current auditory thresholds at 
500, 1000, 2000, 3000, and 4000 Hertz, as 
well as speech reception scores using the 
Maryland CNC test.  The examiner(s) 
should express an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that any 
current hearing loss is related to 
prolonged noise exposure on active duty 
while working in artillery along the DMZ 
in Korea.  The examiner(s) should provide 
a rationale for the opinion(s). 

3.  The RO or AMC should attempt to The 
RO or AMC should request that the veteran 
provide any information necessary to 
obtain those records.

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
attorney should be furnished supplemental 
statement of the case and an opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



